DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 10 objected to because of the following informalities: The claims includes acronyms e.g. CHF, UDM, etc. that are not clearly defined in the claims.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,856,158. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U.S. Patent No. 10,856,158 with obvious wording variations. Take an example of comparing claim 1 of pending application and claim 1 of the U.S. Patent No. 10,856,158:

Pending Application 17/103915
U.S. Patent No. 10,856,158


 the first registry device, the second request specifying the first NFType; the first and the first operations comprising: receiving, via the first communications interface from the first NF, a third request for a second network address associated with a second NF, the third request specifying a second NFType;  retrieving the second network address from the registration datastore based at least in part on the second NFType; and sending, via the first communications interface, the second network address to the first NF.



The claims of the instant application encompass the same subject matter except the instant of word variations as shown above. Therefore, the instant application claim is anticipated by the claims of U.S. Patent No. 10,856,158.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Talebi Fard et al. (US Publication No. 20190215724).

As to claim 11, Talebi Fard teaches a system (fig. 1, fig. 13), wherein: the system comprises: a first registry device (fig. 13, #175, pp0201, pp0209, NRF 130 may be configured by OAM 175 with information on the available UPF(s) or the UPF may register itself onto the NRF 130) comprising: a first communications interface; a first computer-readable medium configured to hold a first registration datastore (fig. 13, #175, network function configuration, pp0201, pp0209, NRF 130 may be configured by OAM 175 with information on the available UPF(s) or the UPF may register itself onto the NRF 130); and a first control unit configured to perform first operations; and a second registry device (fig. 13, #130) comprising: a second communications interface; a second computer-readable medium configured to hold a second registration datastore (fig. 13, pp0210, During the service registration procedure, the NF profile may be registered and stored on the NRF 130); and a second control unit configured to perform second operations; the first operations comprise: receiving, via the first communications interface, a registration message, the registration message specifying a first network address associated with a first network function (NF) and a first network function type (NFType) associated with the first NF (fig. 13, #175, network function configuration, pp0201, pp0209, NRF 130 may be configured by OAM 175 with information on the available UPF(s) or the UPF may register itself onto the NRF 130, and pp0210, capability); and adding a registration to the first registration datastore in response to the registration message, the registration associating the first NFType with the first network address (fig. 13, #175, network function configuration, pp0201, pp0209, NRF 130 may be configured by OAM 175 with information on the available UPF(s) or the UPF may register itself onto the NRF 130, and pp0210, capability); and sending an indication of the registration to the second registry device (fig. 13, OAM configuration of NRF, pp0201, pp0209); and the second operations comprise: receiving the indication of the registration from the first registry device (fig. 13, OAM configuration of NRF, pp0201, pp0209); adding the registration to the second registration datastore in response to the indication (fig. 13, OAM configuration of NRF, pp0201, pp0209); subsequently, receiving, via the second communications interface from a third registry device, a first request for a network address associated with an NF (fig. 13, capabilities, fig. 17, #1720, pp0219, discovery request, and pp0210), the first request specifying the first NFType; retrieving the first network address from the second registration datastore based at least in part on the first NFType in the first request (fig. 13, discovery response including IP address and pp0219, pp0210); and sending, via the second communications interface, the first network address to the third registry device (fig. 13 discovery response including IP address and pp0219, pp0210).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 6, 10, and 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Talebi Fard et al. (US Publication No. 20190215724) in view of Qiao et al. (US Publication No. 20190159015).

As to claim 1, Talebi Fard teaches a system, wherein: the system (fig. 1, fig. 13) comprises: a first registry device (fig. 13, #130, #175) comprising: a first communications interface; a first computer-readable medium configured to hold a first registration datastore (fig. 13, pp0210, During the service registration procedure, the NF profile may be registered and stored on the NRF 130); and a first control unit configured to perform first operations (fig. 13, #130, #175); and a second registry device (fig. 13, #130, #175) comprising: a second communications interface; a second computer-readable medium configured to hold a forwarding criterion (fig. 13, pp0210, During the service registration procedure, the NF profile may be registered and stored on the NRF 130, e.g. S-NSSAI, NSI ID, NF capacity information, permissions, authorization information); and a second control unit configured to perform second operations (fig. 13, #130, #175); the first operations comprise: receiving, via the first communications interface, a registration message from a first network function (NF) (fig. 13, fig. 17, #1710, and pp0210, During the service registration procedure, the NF profile may be registered and stored on the NRF 130.  The profile of the network function may comprise at the NF Type, the FQDN and IP address of the NF instance), the registration message specifying a first network address associated with the first NF and a first network function type (NFType) associated with the first NF (fig. 13, fig. 17, #1710, and pp0210, During the service registration procedure, the NF profile may be registered and stored on the NRF 130.  The profile of the network function may comprise at the NF Type, the FQDN and IP address of the NF instance); and adding a registration to the first registration datastore in response to the registration message (fig. 13, pp0210, During the service registration procedure, the NF profile may be registered and stored on the NRF 130), the registration associating the first NFType with the first network address (fig. 13, fig. 17, #1710, and pp0210, During the service registration procedure, the NF profile may be registered and stored on the NRF 130.  The profile of the network function may comprise at the NF Type, the FQDN and IP address of the NF instance); the second operations comprise: receiving, via the second communications interface, a first request for a network address associated with an NF (fig. 13, fig. 17, #1720, pp0219, discovery request), the first request specifying the first NFType; determining that the first NFType meets the forwarding criterion (fig. 13, pp0219, the one or more required capabilities may be the uplink classifier functionality, the traffic routing capability, the network function type of the network function, the list of supported S-NSSAIs, and pp0210); and sending, via the second communications interface, a reply to the first request, the reply comprising the first network address (fig. 13 discovery response including IP address and pp0219). However, Talebi Fard fails to explicitly mention the concept of sending a request between two NRF (i.e. registry devices), thus fails to explicitly teach sending, via the second communications interface, a second request for the network address associated with the NF to the first registry device, the second request specifying the first NFType; the first operations comprise: receiving, via the first communications interface, the second request; retrieving the first network address from the registration based at least in part on the first NFType in the second request; and sending, via the first communications interface, the first network address to the second registry device; and the second operations comprise: receiving, via the second communications interface, the first network address.
In an analogous field of endeavor, Qiao teaches the concept of sending, via the second communications interface, a second request for the network address associated with the NF to the first registry device, the second request specifying the first NFType; the first operations comprise: receiving, via the first communications interface, the second request; retrieving the first network address from the registration based at least in part on the first NFType in the second request; and sending, via the first communications interface, the first network address to the second registry device; and the second operations comprise: receiving, via the second communications interface, the first network address (fig. 17, discovery request and response between two NRFs, pp0184, comprising one or more of the following information: AMF(s) (e.g. IP address(es) and/or FQDN of AMF(s)) supporting the isolated network slice(s) for the subscribed NSSAI and/or the requested NSSAI; UE identifier(s) (e.g. SUPI and/or 5G-GUTI); Requested NSSAI; Subscribed NSSAI; and DNN, pp0227, pp0228). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Talebi Fard with the teachings of Qiao to achieve the goal of efficiently and reliably providing a communication system that supports service discovery function and maintain the information of available NF instances and their supported services (Qiao, pp0116).
As to claim 5, Talebi Fard in view of Qiao teaches the limitations of the independent claim as discussed above. Talebi Fard further teaches wherein: the first registry device comprises a first Network Resource Function (NRF); the second registry device comprises a second NRF; and the first NF comprises at least one of: a CHF, a UDM, an SMF, or a UPF (fig. 13, #130, #175, #110).
As to claim 6, Talebi Fard teaches a system, wherein: the system (fig. 1, fig. 13) comprises: a first registry device (fig. 13, #130, #175) comprising: a first communications interface; a first computer-readable medium configured to hold a first registration datastore (fig. 13, pp0210, During the service registration procedure, the NF profile may be registered and stored on the NRF 130); and a first control unit configured to perform first operations (fig. 13, #130, #175); and a second registry device (fig. 13, #130, #175) comprising: a second communications interface; a second computer-readable medium configured to hold a forwarding criterion (fig. 13, pp0210, During the service registration procedure, the NF profile may be registered and stored on the NRF 130, e.g. S-NSSAI, NSI ID, NF capacity information, permissions, authorization information); and a second control unit configured to perform second operations (fig. 13, #130, #175); the first operations comprise: receiving, via the first communications interface, a registration message from a first network function (NF) (fig. 13, fig. 17, #1710, and pp0210, During the service registration procedure, the NF profile may be registered and stored on the NRF 130.  The profile of the network function may comprise at the NF Type, the FQDN and IP address of the NF instance), the registration message specifying a first network address associated with the first NF and a first network function type (NFType) associated with the first NF (fig. 13, fig. 17, #1710, and pp0210, During the service registration procedure, the NF profile may be registered and stored on the NRF 130.  The profile of the network function may comprise at the NF Type, the FQDN and IP address of the NF instance); and adding a registration to the first registration datastore in response to the registration message (fig. 13, pp0210, During the service registration procedure, the NF profile may be registered and stored on the NRF 130), the registration associating the first NFType with the first network address (fig. 13, fig. 17, #1710, and pp0210, During the service registration procedure, the NF profile may be registered and stored on the NRF 130.  The profile of the network function may comprise at the NF Type, the FQDN and IP address of the NF instance); the second operations comprise: receiving, via the second communications interface, a first request for a network address associated with an NF (fig. 13, fig. 17, #1720, pp0219, discovery request), the first request specifying the first NFType and associated with a first service class; determining that the first service class meets the forwarding criterion (fig. 13, pp0219, the one or more required capabilities may be the uplink classifier functionality, the traffic routing capability, the network function type of the network function, the list of supported S-NSSAIs, and pp0210); and sending, via the second communications interface, a reply to the first request, the reply comprising the first network address (fig. 13 discovery response including IP address and pp0219). However, Talebi Fard fails to explicitly mention the concept of sending a request between two NRF (i.e. registry devices), thus fails to explicitly teach sending, via the second communications interface, a second request for the network address associated with the NF to the first registry device, the second request specifying the first NFType; the first operations comprise: receiving, via the first communications interface, the second request; retrieving the first network address from the registration based at least in part on the first NFType in the second request; and sending, via the first communications interface, the first network address to the second registry device; and the second operations comprise: receiving, via the second communications interface, the first network address.
In an analogous field of endeavor, Qiao teaches the concept of sending, via the second communications interface, a second request for the network address associated with the NF to the first registry device, the second request specifying the first NFType; the first operations comprise: receiving, via the first communications interface, the second request; retrieving the first network address from the registration based at least in part on the first NFType in the second request; and sending, via the first communications interface, the first network address to the second registry device; and the second operations comprise: receiving, via the second communications interface, the first network address (fig. 17, discovery request and response between two NRFs, pp0184, comprising one or more of the following information: AMF(s) (e.g. IP address(es) and/or FQDN of AMF(s)) supporting the isolated network slice(s) for the subscribed NSSAI and/or the requested NSSAI; UE identifier(s) (e.g. SUPI and/or 5G-GUTI); Requested NSSAI; Subscribed NSSAI; and DNN, pp0227, pp0228). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Talebi Fard with the teachings of Qiao to achieve the goal of efficiently and reliably providing a communication system that supports service discovery function and maintain the information of available NF instances and their supported services (Qiao, pp0116).
As to claim 10, Talebi Fard in view of Qiao teaches the limitations of the independent claim as discussed above. Talebi Fard further teaches wherein: the first registry device comprises a first Network Resource Function (NRF); the second registry device comprises a second NRF (fig. 13, #130, #175); and the first service class comprises at least one of an VNO service class, an IoT service class, a roaming service class, or a PAPN service class (fig. 13, pp0154, roaming agreement).
As to claim 15, Talebi Fard teaches the limitations of the independent claim as discussed above. However, fails to explicitly teach wherein: the second operations comprise sending a request for registration data; and the first operations comprise: receiving the request for the registration data; and sending, in response, the indication of the registration to the second registry device.
In an analogous field of endeavor, Qiao teaches wherein: the second operations comprise sending a request for registration data; and the first operations comprise: receiving the request for the registration data; and sending, in response, the indication of the registration to the second registry device (fig. 17, abs, receives a registration request for a wireless device from a radio access network.  The access and mobility management function sends a first message to a network repository function in response to receiving the registration request). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Talebi Fard with the teachings of Qiao to achieve the goal of efficiently and reliably providing a communication system that supports service discovery function and maintain the information of available NF instances and their supported services (Qiao, pp0116).

Allowable Subject Matter
Claims 17-20 are allowed.

Claims 2-4, 7-9, 12-14, and 16, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885.  The examiner can normally be reached on M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645